Title: Thomas Jefferson to John Bankhead, 28 October 1815
From: Jefferson, Thomas
To: Bankhead, John


          
            Dear Sir
            Monticello Oct. 28. 15.
          
          Considering our young friend (who arrived here last night) as a medical subject under your care, I deem it indispensable that every point in his case should be known to you. nothing less than his good, and the hope of restoring happiness to his family and friends & to yourself particularly could have induced me to the pain of this communication. on his arrival here on the occasion of his former visit we were all delighted with the change in his appearance and the hope which that inspired of his being restored a rational and valued member to the society of his friends. an early visit however to Charlottesville damped these hopes, and this repeated and repeated till it became daily put an end to them: he returned usually in the evening, and in a state approaching insanity. among other acts indicating it he committed an assault on his wife of great violence, thrust ordered her out of the room, locked her out, forbidding her to enter it again, & she was obliged to take refuge for the night in her mother’s room. nor was this a new thing. in the morning, when cooled, he would become repentant, and sincerely distressed, but recur again to the same excesses. at his farm he destroyed all subordination of his negroes to their overseer, went to buying and bargaining again as if not sensible of having surrendered his authority there. when sober he spoke perseveringly of selling his farm here and moving elsewhere. said he had lost all consideration in this neighborhood & could never be happy here. but his habits would follow him wherever he went, except under your roof, and we had too many proofs that his family would be safe no where else. there, his respect for you overcomes them, but not here or any where else. a state of abstinence continued for some time may we hope, recover him; but considerable time will be requisite. these details are very much unknown to mr Randolph and my daughter has communicated such of them as happened under her eye to me for counsel. I should have stated them to you when we had the pleasure of possessing you here, but she undertook to take an opportunity of doing it, and I thought she could do it more fully. but on my return from Bedford after a two months absence she told me no such opportunity had occurred: and nothing in the universe could have induced me to give either to you or myself the pain of this letter but a conviction of it’s necessity; inasmuch as it may enable you to judge of the course you think it best to pursue for his reclamation and restoration to himself, his family & friends. if some occupation could be devised to which he could attach himself, it would be a great auxiliary to his cure. he was very fond of his farm at first, but became tired of it at length. the gun is a very enticing occupation if once a fondness for it is acquired. it is a very healthy one, and I should suppose as likely to engage him as any other. but of all this you are the best judge and will best know how to lead him to it. to this letter nobody is privy but my daughter and myself; it might increase Anne’s uneasiness were she to know of it, and if known to mr Bankhead himself, might alienate him from us, which would add to the distresses of the case. accept the sincerest assurances of sentiments of high respect and esteem for yourself and mrs Bankhead from Dear Sir
          
            Your’s affectionately
            Th: Jefferson
          
        